Citation Nr: 1023642	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-30 295	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
to include residuals of a lumbar laminectomy with lumbosacral 
syndrome.

2.  Entitlement to service connection for a right leg 
disability, to include as secondary to a back disability.

3.  Entitlement to service connection for a left leg 
disability, to include as secondary to a back disability.

4.  Entitlement to service connection for a right foot 
disability, to include as secondary to a back disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to 
September 1964.

These claims come before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In September 2004, the RO denied the Veteran's 
petition to reopen his previously denied claim of service 
connection for a back disability, to include residuals of a 
lumbar laminectomy with lumbosacral syndrome, as well as his 
claims for service connection for right and left leg 
disabilities, which had been claimed as secondary to an in-
service back injury.  In August 2005, the RO denied the 
Veteran's claim for a right foot disability, to include as 
secondary to a back disability.

The Board remanded the Veteran's claims during February 2008 
for development and readjudication.  The claims have been 
returned to the Board for appellate review.

In July 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing; a transcript of 
that hearing is of record.




FINDINGS OF FACT

1.  In January and February 2010, mail was returned to the 
Board marked as being undeliverable due to the Veteran being 
deceased.

2.  A search of the Social Security death index indicates 
that the Veteran died in May 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.




		
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


